 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnchorage Times Publishing Co. and InternationalBrotherhood of Electrical Workers, Local 1547,AFL-CIO. Cases 19-CA -9170, 19--CA 9185. and19-RC-8221August 15. 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS P[:NI.IIOANI) TRUSI)AI :On May 10, 1978, Administrative Law Judge Gor-don J. Myatt issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief; the General Counsel filedcross-exceptions and a supporting brief; and Re-spondent filed a brief in answer to cross-exceptionsof General Counsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended. the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.ORDERPursuant to Section 10(c) of the National LAaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, An-chorage Times Publishing Co., Anchorage, Alaska.its officers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order,as so modified:I. Substitute the following for paragraph I(c):"(c) Creating the impression that employees' ac-tivities on behalf of the Union in attending a Boardrepresentation hearing are under surveillance bymanagement officials, and threatening employeeswith a 'black mark' or any other reprisal because oftheir attendance at a Board representation hearing."2. Substitute the attached notice for that of theAdministrative Law Judge.iRespondent has excepted to certain credihilit findings illade hs IheAdministrative Law Judge It is the Board's estahlished polio3not tio ocr-rule an Administrative ila., Judge's resolutions with respect to credihilitsunless the clear preponderance of all of the releanli esideitcc conv inces usthat the resolutions are incorrect. Stundlurd l)rt la/ill Prdl, rl. I/r,-. 91NLRB 544 (195(0), enid. 188 F.2d 362 (.A. 3. 1951) We haxe carefull3examined the record and find no basis for reversing his findingsI he <ieneral ('ounsel has excepted to: (I) Ihe failure of the Adnlitllstra-tive l aw Judge to consider and count the authorization cards of emiploseeslHovard I hrush. Kathleen Digel. tilnda (iooidson. Sue I easure, and P'atrictWendel: (2) the Administrative L.aw Judge's misadding of the totial nuniheroif 'salid authorization cards. vwith a corresponding miotln Ito correct theAdministratlve Law Judge's error: and (3) the selection hs the Admiistira-tile Law Judge of Nosember 14. 1976. rather than Nosember 13. 1976. asthe date upon which Respondent's oblitalton to bargain with lthe I nionarose e We find merit in each of these exceptions.As to the first exception. the record reveals thalt eriplo!ees I hrush. D)iel(ioodson. I.easure. and Wendel signed authorilzatlon cards hb Noeenlher13. 1976, that they read the cards before signing thel. alnd that none iofthem were told that the sole purpose of the cards wals to obhtain all electionthus. these five cards should be counted as ilihd a.uthorlzarll u c;ardsAs to the second exception. the Adminlstratlie I.,lw Judge in palit IV ofhis Decision listed the names of 95 emplosees w ho had signed xalid authorl-zation cards as of November 14. 1976, but he Inadscrtentls stiated in theconclusion to part IV that the total numbher of nalid .iatlhlrlizlaion c;ard, asof November 14. 1976. wias 94. herefore, c gr;ant thile (eneral ( ounllsl',motion tIo correct the errorAs to the third exception. the Adiminlsitrlatie l.as .ludge found that las 4lNovemrrber 13. 1976. 92 salid authobri:tion ctrds had heenr signed, but thiRespondent's obligation to bargain with the tI nion arose o Nos\emtier 141976. when 95 valid cairds had been signed. lovieer, since the 92 .alidcards as of Noemhbel 13. 1976. constituted a imaloaitl of the 181 emiplos!ecin the unit on that d;te. the Admlnisratlxe Law Judge erred itl selecltinLNivember 14, 1976. as the date upon hlich Respondenil' ohliatilli, tobhargain with the Utnion arose. In addition. since ue noiu find 5 miore \alidcards as ouf November 13. 1976. the total number of \ahd a;lthoitz.mtioncards ;is of that date was 97 1 herefore. the date uplon ithich Respondellt'obligatRsn to bargain with the I nioin arose vas clearli Noeelnher 11. 1976('hairman Fanning does not agree that a hargalinin ohbligation "arose"on November 13, 1976 the t nion niade no, delmanid for hii arglilinl al thaltiie and it is not alleged that Rcspiondenit has unlacfulls reuised ii bar-gain Respondent's ohligatin to hargain in the .absence oif a demiand or itsequivalent is a product oif tour renied9 authotrili in this proceedinl I halauthorit9 does not include the creiation of inll , /m r tIifi legil oblhhig.atin,lie would irder Responlident to hbartain 'ith thie I nion upo reqlelst Seehis partial concurretnce in Biatler l nri., Il .d h a PieaLe Run d ( ,/'pini. 228 N.RB 93, 97 19771I he General C('iunsel haI also excepted toi the fillarc of ithe \dnittiall-tive La.w Judge to incorpor.ate im his notice lalguage l reitnclxdli the Se,8(a)( ])1 solatllon with lespecl t)i the clerctle sIaitenlctlts II.ide hi (I' i I dtllrIoidd to Sarah and William tit llsoin 'e find nierit in thls xce)Ipii .piladhave modified the Adnllistratise lass Judec's recoiuenllicitded ()rdcr iIandnotice a;cctrdlmlglAPPENI)IXNol i( I lo EMiiot I:t-sPosI:I ) ORDBY ORI)IR ()-ilNA i IONAI [.ABO()R R:I. l l()NS BOARI)An Agency of the United States GovernmentThe National Iabor Relations Board having found.after a hearing at which all parties had an opportuni-ty to present evidence, that we committed certain un-fair labor practices in violation of the National La-bor Relations Act. as amended, we herebv notify youthat:The National l.abor Relations Act gives you, asemployees. certain rights, including the rights:To engage in self-organizationTo form, join, or help a unionTo bargain collectively through a represen-tative of your own choosing237 NLRB No. 78544 ANCHORAGE TIMES PUBI.ISHIN(G CO.To act together for collective bargaining orother mutual aid or protectionTo refrain from anr! or all these things.Accordingly. we give you these assurances:WE wnsi NoI question our employees concern-ing their union activities or sentiments.WF WIii NOT threaten employees with loss ofjobs, if a union becomes their hargaining repre-sentative.WE WI.L NOt cause employees to engage insurveillance of union meetings or union actisi-ties of other employees.WiE wll.l NoI create an impression that em-ployees' activities on behalf of the Irnion in at-tending a Board representation hearing are un-der surveillance by management officials. andwt wil. NOi threaten employees with a "blackmark" or any other reprisal because of their at-tendance at a Board representation hearing.WF WiL.t NO1 question job applicants abouttheir union sympathies or desires.WE WiL.L Nor engage in a selective hiring prac-tice based on prospective employees' union s\ m-pathies. or lack thereof.WE "Wlll. NO] grant wage increases so as toinfluence the results of a secret-ballot electionby undermining the employees' support for theUnion.WE wil.l Not discourage membership in Inter-national Brotherhood of Electrical Workers, l.o-cal 1547, AFL. CIO. or any other labor organi-zation, by terminating employees and refusingto offer them part-time employment. or in an,other manner discriminate against employeesbecause they are suspected of having engaged inunion activities.WE wi.t. NO] in any other manner interferewith, restrain, or coerce employees in the exer-cise of rights guaranteed them by Section 7 ofthe Act.WE witl offer Ann Gabler immediate and fullreinstatement to a position in the newsroom. ona part-time basis or, if such a position no longerexists, to a substantially equivalent position on apart-time basis, without prejudice to her senior-ity or other rights and privileges, and uwt sii1make her whole for any loss of earnings she maNhave suffered because of our discriminationagainst her.Wt W'it recognize, effective November 13.1976, and, upon request, bargain collectivelywith International Brotherhood of ElectricalWorkers, Local 1547, AFL--CIO, as the exclu-sive bargaining representative of our employeesin the appropriate collective-bargaining unit setforth belou. andt embodN anx understandingreached in a signed agreement. T'he appropriatecollective-bargaining unit is:All emploees employed in the Respondent'scirculation. advertising, editorial. and ac-counting departments. excluding manager ofemploy)ees. inserters. stringers. confidentialemployees, guards. and supervisors as definedin the Act. and all other employees who arerepresented in existing collective-bargainingunits hb either Anchorage TypographicalLUnion No. 823. AFL-CIO. or InternationalPrinting Pressmen and Graphic Communica-tions trnion of North America. I ocal 327.AFL. ('10.AN,( OR()R(;C T[i.-s Pt Hi ISIN(, (o()DECISIONSI 1 1tiA 01 li CASiGoRIO)N J M ,XiiI Administrative Law Judge: Uponcharges filed in Case 19 CA 9170 and in Case 19-CA-9185 L by International Brotherhood of Electrical Workers,Local 1547, AFL CIO (hereinafter called the Union), theRegional Director for Region 19 issued an order consoli-dating both cases and a consolidated complaint and noticeof hearing on March 31, 1977. against Anchorage TimesPublishing Co. (hereinafter called the Respondent). Theconsolidated complaint alleges that the Respondent hasengaged in conduct which violates Section 8(a)(1) and (3)of the National l.abor Relations Act. as amended (herein-after called the Act). 29 U.S.C. 151. et seq. More specifical-ly the consolidated complaint alleges that: (I)} on variousoccasions, commencing in mid-October 1976.2 the Respon-dent, through its supervisors and agents. interrogated em-ployees about their union activities and sentiments andabout the union activities and sentiments of other employ-ees: (2) Respondent imposed a hiring freeze in mid-No-vember because of employees' union activities: (3)Respondent transferred an employee in December becausethe employee was engaged in activities on behalf of theUnion: (4) Respondent threatened employees with the lossof their jobs if the Union became their bargaining repre-sentative: (5) the Respondent discharged and refused torecall or reinstate an employee because of his activities onbehalf of the Union: (6) Respondent modified an existingwage review program and granted wage increases to induceemployees to refrain from becoming members of or givingassistance and support to the Union: and (7) the Respon-dent imposed a hiring freeze and threatened to terminateemployees and selectively hire new employees. based on'Ie chargec, in (asc ') (A 9 170) nd in ( sce 19 ('A 9185 were filedt,n LJnilln 4 177i iucu 4. 1i7. c IIesp tt SelS.I nlc, o)theruste Indicated 1all dalres herein refer to the ,ear 197h545 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir opposition to the Union, in order to manipulate theUnion's majority status in the bargaining unit.At the hearing the General Counsel further amended theconsolidated complaint to allege additional acts of interro-gation and threats to take retaliatory action against em-ployees for engaging in union activities. The amendmentsfurther allege that Respondent solicited grievances fromemployees in an attempt to undercut the Union's organiz-ing effort, and conferred benefits upon employees to per-suade them to vote against the Union in a pending repre-sentation election. Finally, the amendments to theconsolidated complaint allege that the Respondent refusedto hire a prospective employee because the individual didnot overtly profess opposition to the Union.The Respondent filed an answer denying the criticalallegations of the consolidated complaint and the commis-sion of any unfair labor practices. At the hearing Respon-dent also entered a denial of the amended allegations as-serted by the General Counsel.With regard to Case 19-RC-8221, a petition was filed onNovember 16. 1976. The Regional Director issued a Deci-sion and Direction of Election on January 5, 1977. and asecret-ballot election was conducted on January 20, 1977.among the employees in the following unit found appropri-ate:All employees employed by the Employer [Respon-dent] in the circulation, advertising, editorial, and ac-counting departments, excluding managerial employ-ees, inserters, stringers, confidential employees,guards, and supervisors as defined in the Act, and allother employees who are represented in existing col-lective-bargaining units by either Anchorage Typo-graphical Union No. 823. AFL-CIO. or InternationalPrinting Pressmen and Graphic CommunicationUnion of North America, Local 327, AFL CIO.Following the balloting, a tally of ballots establishedthat of approximately 184 eligible voters, 73 cast ballots forthe Union and 77 against, with 16 ballots challenged. OnJanuary 24, 1977, the Union filed timely objections, and onApril 5, 1977, the Regional Director issued a SupplementalDecision and Order on the challenged ballots. The Region-al Director overruled 12 challenges, sustained I, and left 3undetermined. Thereafter the challenged ballots werecounted and a revised tally of ballots was issued, showing74 employees cast ballots in favor of representation by theUnion and 88 against. On May 25, 1977, the Regional Di-rector issued a Second Supplemental Decision and Orderin which he ruled on the objections filed by the Union. TheRegional Director found that various objections were with-out merit and dismissed them. He further found, however,that Objections 1, 2, 3 (except for conduct alleged to haveoccurred prior to the date of the filing of the representationpetition), and 4 were substantially similar or related to alle-gations contained in the consolidated complaint. He de-termined that these objections could best be resolved byrecord testimony taken during the hearing on the com-plaint. He ordered the unresolved objections consolidatedwith the unfair labor practice cases.The Union filed a request for review of the RegionalDirector's Decision and Order. By a telegram dated July18, 1977, the Board overruled, in part, the Regional Direc-tor's Decision and Order by expanding the hearing on theobjections to include evidence on whether the Employerconducted campaign meetings among the employees with-in the 24-hour period preceding the election.A hearing was held on this matter on various dates com-mencing July 19 and ending July 26, 1977, in Anchorage,Alaska. All parties were represented by counsel and afford-ed full opportunity to examine and cross-examine witness-es and present material and relevant evidence on the issuesinvolved. Briefs were submitted by all counsel and havebeen duly considered.Upon the entire record in this case, and from my obser-vation of the witnesses and their demeanor while testifying.I make the following:FI'NIiN(,S OF FA(CTI JLRISDI('I IONRespondent Anchorage Times Publishing Company, is,and has been at all times material herein. an Alaska corpo-ration engaged in the business of newspaper publication.Its principal office and place of business is located in An-chorage. Alaska. During the past 12 months, in the courseand conduct of its business operation, Respondent heldmembership in or subscribed to interstate news services.published nationally syndicated features, and advertisednationally sold products. During the course of its businessoperations in the period set forth above, the Respondentreceived gross revenues in excess of $200,000.The pleadings admit. and I find, that at all times mate-rial herein the Respondent was and is an employer as de-fined in Section 2(2) of the Act, engaged in commerce andin operations affecting commerce as defined in Section 2(6)and (7) of the Act.11I 1HF L.ABOR ORGANIZAIION INVOLVEDThe Union, International Brotherhood of ElectricalWorkers, Local 1547, AFL-CIO, is, and has been at alltimes material herein, a labor organization within themeaning of Section 215) of the Act.111 THE ALLEG(ED LUNFAIR LABOR PRACTICESA. Background FactsThe record discloses that during the late summer of1976. a group of the Respondent's employees from the edi-torial department (newsroom) were actively seeking aunion willing to represent the employees in the accounting.advertising, circulation, and editorial departments. The In-ternational Typographical Union (ITU) and the PrintingPressmen and Graphic Communication Union (Pressmen)were currently representing units of employees in the com-posing and press rooms. There is testimony indicating thatthe Newspaper Guild felt it would be too expensive tocome to Alaska to undertake the effort, and the IUT wasunable to mount a successful organizing campaign forthese employees. As a result, employees Mary 'Kay"Brown, William "Pat" Dougherty. and William Wilson de-546 ANCHORAGE TIMES PUBLISHING CO.cided to explore the possibility of interesting the ChargingParty Union (IBEW) in undertaking the organizational ef-fort. They met with William Coleman, and IBEW businessrepresentative, on October 15 at the Union's office to dis-cuss the feasibility of having an electrical craft union repre-sent newspaper employees. It was decided that Colemanshould meet with a larger group of the employees to ex-plain the advantages of being represented by the IBEW. Itis the subsequent events, which occurred during the organi-zational campaign and the Board-conducted election, thatprovide the basis for the allegations of unlawful conductand the objections to the election.B. The Union's Efforts To Organize the EniplovcevOn October 24, a larger group of employees met withColeman at the Union's office. During the course of thismeeting, Coleman explained how representation by theUnion would benefit the employees. He told the employeesthat if 30 percent of the employees in the unit signed cardsauthorizing the Union to represent them, a petition couldbe filed with the National Labor Relations Board for anelection. He further told them that if 51 percent of theemployees signed authorization cards, the Union could re-quest recognition and the Respondent could voluntarilyrecognize the Union as the collective-bargaining represen-tative of the employees. He anticipated, however, that theRespondent would refuse to do this and that the employeesshould be prepared to go to an election. Coleman ex-plained the benefits the employees would receive if theUnion negotiated on their behalf. He took out a sampleauthorization card and read it to the employees, explainingthat it meant they were authorizing the Union to representthem. He instructed employees who intended to solicit sig-natures from coworkers not to add to or change any infor-mation placed on the cards. Authorization cards weresigned by some of the employees at the meeting, and anumber of blank authorization cards were passed out fordistribution to employees not in attendance. The authori-zation cards distributed by Coleman contained the follow-ing heading:AUTHORIZATlON FOR REPRESENTATIONI authorize the International Brotherhood of ElectricalWorkers to represent me in collective bargaining withmy employer.Coleman met with additional groups of employees onOctober 27 (at the Club 25), November 3 (at the KeyboardLounge). and November 5 (at the Captain Cook Hotel). Ateach meeting he explained the advantages the employeeswould gain by being represented by the Union. He repeat-ed that the authorization cards would allow the Union torepresent the employees, and that if 51 percent signed, theUnion could request voluntary recognition from the Re-spondent. He stated, as in the prior meeting. that he didnot anticipate the Employer would grant voluntary recog-nition. Therefore, the Union would petition for an electionconducted by the Board. He also told the employees thatalthough only 30 percent needed to sign cards in order tohave an election, the Union was seeking to get as manysigned cards as possible. At each of these meetings Cole-man responded to questions asked by the attending em-ployees. Cards were passed out on each occasion, and anumber of employees signed and returned them at the con-clusion of the meetings. Other employees retained cards.some of which were signed and turned in later. A numberof employees took blank cards in order to solicit signaturesfrom their coworkers.In addition to giving out authorization cards at the meet-ings, Coleman mailed solicitations to the employees. At-tached to the mailed solicitations were Xerox copies of anauthorization card which the recipient was urged to fill out.sign, and mail to the union organizing committee. TheseXerox copies were different in wording from the cardshanded out at the various meetings. The Xerox versioncontained the following heading and explanation of pur-pose:I RIQ- iESI A (0iERNMINi EI 1-( T()ONI. the undersigned, of my own free will, hereby author-ize and designate the National Brotherhood of Electri-cal Workers of the AFL CIO and CLC to representme in collective bargaining with my employer in allmatters pertaining to rates of pay, hours of employ-ment, and other conditions of employment. This cardis also for the purpose of requesting the N.L.R.B. foran election.'As a result of the organizational effort, a petition for arepresentation election was filed by the Union on Novem-her 15. in ('ase 19 RC 8221. A hearing was held on De-cember 13. and pursuant to a Decision and Direction ofElection issued January 5. 1977, a secret-ballot electionwas conducted on January 20, 1977.C. The Change i/n the Wage Review ProgramAlthough the testimony concerning management's modi-fication of its wage review policy for the employees is con-flicting in many, respects, it is apparent that a top levelmanagement decision was made in July 1976 to revise theexisting wage review policy. The unrefuted testimony es-tablishes that Robert Atwood, Respondent's owner andpublisher, sought assistance and technical advice in 1975from an employer who operated a newspaper chain in theLower States. At the time the Respondent was experienc-ing severe internal problems due to a high rate of turnoveramong its employees. This consultation led the Respon-dent to develop a pay plan in which positions were classi-fied by levels, and wage ranges were assigned to each level.As a part of this program, the Respondent initiated a wagereview plan w\hereby the performance of each employeewas reviewed after 6 months in a particular job classifica-tion and annually thereafter.4Because employee turnoverremained high in several departments. management held atop level staff meeting on July 26. 1976. to consider modifi-cation of the wage review program. It was decided that allRep I.,& 'Ihe age rciic. did nlrt necc-sarild result In a pa' Increade for thecrniphlcc Inllo cd. .allthoigh In mran! inlanc'c, thi' did *ccur I he reie'.wrc ,,iniducitcd h\ the firi line ,uper\xlor, and their ricornmltndallinS¢erc fru.l ded to. hiher le~el nilinal3rne nt [or laction547 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees within pay levels one through five would receivewage reviews 3 months, 6 months, and I year after employ-ment. Thereafter, they would be reviewed annually. Allemployees in pay levels 6 to 12 would be reviewed 6months and I year after employment, and yearly thereafteron their employment anniversary date. (Resp. Exh. 18.)This change in the wage review policy was to be put intoeffect by management in late August or early September1976. It was also decided that all employees would receivea cost-of-living increase, effective the end of Septemberand reflected in their paychecks in early October 1976.The evidence indicates that while the Respondent modi-fied the wage review policy, these changes were never offi-cially communicated to the employees. There were severalsubsequent meetings, however, between top level manage-ment and the employees of the newsroom and photographystaffs on the subject of jobs and wages. The first such meet-ing occurred in early August and was called by Atwoodand Tobin. The employees were informed that the Respon-dent was installing new electronic equipment which wouldresult in the phasing out of some job positions in the press-room.A subsequent meeting was held on September 22. Thismeeting was called at the request of Ed Hein, a reporter, toenable the newsroom employees to present managementwith complaints about the inadequacy of their salaries.John "Mike" Kennedy, sports editor and an acknowledgedsupervisor, prepared a report on behalf of the employeeswith the assistance of Brown for presentation to manage-ment. This report set forth the employees' arguments forhigher wages. It also included an unfavorable comparisonbetween the wages paid by the Respondent and the wagespaid by other newspapers and the wire services for similarpositions in the Lower States. Tobin was the chief manage-ment representative at this meeting.5During the course of the meeting, Ann Gabler., a report-er assigned to cover education news, expressed the viewthat the Respondent's reporters were earning less for 12months' work than teachers who were paid on a 9-monthbasis. Tobin then informed the employees of the variouslevels of job classifications recently established by the Re-spondent and the job categories within the job levels. Herefused, however, to divulge the wage scales assigned to thejob levels.In early October, shortly before the third and final meet-ing between the newsroom employees and management.Brown went in to see Tobin regarding management's fail-ure to reveal the wage scales assigned to the various joblevels. According to Brown, Tobin wanted to know whatkind of conspiracy the newsroom employees were plotting.Tobin advised Brown that the Respondent did not expectthe employees to stay with the newspaper forever, and ifshe were not satisfied she should go elsewhere. While To-bin acknowledged that he did ask Brown what was goingMartha Lloyd. personnel director. attended this meeting and to,,k nocsfor management She testified that this was the final meeting between man-agement and the newsroom employees on the subject of salaries Althoughthere is conflicting testimony regarding whether a subsequent meeting washeld. Lloyd's notes (Resp Exh. 10) corroborate the testimony of the em-ployees concerning the substance of the meeting on this date.on among other newsroom employees, he stated that heinformed Brown if the employees had a union movementgoing on, it would not be proper for him to talk to her.The third meeting between management and the news-room employees took place in early October.6At this meet-ing Tobin again refused to reveal the wage scales assignedto the various job levels. The employees were angered bythis, and Gabler commented that management would notaccept a story from any of the reporters if it were incom-plete. therefore, she considered his report unacceptable.D. he (Conduct of ,Managing Editor AndrewsI. Interrogation of Brown. Employee Brown testifiedthat she was called into Andrews' office on October 29.Andrews told the employee he knew she was one of thechief employee organizers for the Union. He asked Brownwhat the specific complaints of the employees were, in or-der to determine if he could not do something about them.According to Brown. he accused her of being evasive dur-ing the course of the discussion. When she stated that hedid not have the right to question her in this regard. An-drews replied that he had the right but could not force herto answer. Brown told Andrews that money was one of theissues and another issue was the concern about the qualityof the work product. Andrews replied that he failed to seehow the Union could improve the quality of the work. Hetold Brown that she was considered one of the "bright em-ployees." and that only a weak individual seeking recogni-tion needed the Union. He stated that he did not considerBrown to be this type of person.7Shortly thereafter, the union organizing committee draft-ed a note to Andrews warning him that his questioning ofemployees was unlawful (Resp. Exh. 25). This note wasdelivered to Andrews through the interoffice mail system.2. Interrogation of Frank Gerjevic. Gerjevic was a report-er on the copy desk. He testified that in early November hewas called into Andrews' office. He was informed that hewas being given a raise. According to Gerjevic, Andrewsstated that the Respondent appreciated his work becausehe was quiet and did not want to vote. Andrews asked theemployee if he had been pressured by the Union? Gerjevicacknowledged that he had been approached, but not pres-sured.Andrews admitted having the conversation with Gerjev-ic in early November. He testified that the pay increasewas the result of the employee's regular wage review. Healso admitted asking if the Union were pressuring the em-ployee, and stated that Gerjevic "volunteered" informationabout the organizing campaign in the newsroom. It is evi-dent from Andrews' admissions that the testimony of Ger-jevic is an accurate account of this conversation.3. Conversations with Susan Pollock: Pollock was initiallyhired as a switchboard operator and receptionist in May.' Alhough L.lod testified that the September 22 meeting was the finalone hetsween management and the newsroom employees. both Brown andGabler testified that there 'as a1 subsequent meeting in early October. Icredit their testimoll in this regard. and find that there was indeed a thirdieeting.IAndrews admitted the subslance of this conversation in all materialrespects.548 ANCHORAGE TIMES P1UBIISHING CO.During the first week in September. the employee wastransferred to the position of newsroom secretary and An-drews became her supervisor. The testimony of this em-ployee indicates that she went to Andrews in November toinquire about a pay raise. According to Pollock, Andrewspromised to bring up the matter at the next managementstaff meeting. Several weeks later Pollock approached An-drews again to inquire about the pay raise and requested achange in position to newsroom staff writer. Pollock testi-fied that Andrews stated the Respondent was not hiringanyone because of the union movement, and had to becareful that the "wrong person" was not hired. The em-ployee asked when the union matter would be settled, andAndrews replied there would be an election in February.Pollock then inquired about a transfer after the election.and Andrews stated he did not think it would be possible.Andrews testified that Pollock came to him asking for araise because she had been given increased responsibilityand was not making enough on which to live. He acknowl-edges that he "might have" told the employee there was ahiring freeze. He denies he stated, however, that the Re-spondent had to be careful about hiring the wrong person.According to Andrews, he later determined that Pollockwas doing extra work. Because of this. he recommended apay increase on the basis of a change in her job duties. Thepay increase was subsequently approved by the personneldirector and made retroactive to the time that she startedperforming the extra work.4. Conversations with John Matthews: Matthews was as-signed to cover the courts for the Respondent. He testifiedthat approximately a week after October 24 (the date hesigned the union card) he was in Andrews' office and thesubject of the Union came up. Matthews did not indicatewho brought the subject up or in what context it arose. Hetestified that he had a blank authorization card in his pock-et and he showed it to Andrews. who stated that he hadseen them. On cross-examination, Matthews denied askingAndrews what he should do with the card. Sometime inlate November or early December, Matthews was again inAndrews' office. According to Matthews. Andrews stated,"[N]ow this may or may not be legal for me to ask you this,but have you made up your mind about this union thingyet?" Matthews testified that he hedged and respondedthat he wanted to do whatever was best for the Company.Andrews, on the other hand, testified that Matthewscame into his office in early November and volunteeredthat a number of people were talking to him to persuadehim to sign a card for the Union. He then placed a blankcard on Andrews' desk. Andrews told the employee thatonly weak people try to organize a union. lie testified thathe told Matthews that personally he (Andrews) did notneed a union to bargain for him. According to Andrews,the employee thanked him for this advice. Andrews admit-ted that in a later conversation with Matthews he asked theemployee what he had decided to do about the union au-thorization card. He acknowledged the employee did nottell him.Considering the testimony of both of these witnesses,especially in view of Matthews' failure to recall the circum-stances of the first conversation as well as Andrews' candidadmissions, I find that Matthews did initiate the first con-versation and volunteer information about the card. I alsofind. hokwever. that Andrews was aware his questioning wasunlawful during the second conversation. and so advisedthe emplo ce.5. ihe/ wa'ge rer'ic of arl Sampson. The first week inFebruary 1977. shortly after the representation election,Sampson approached Andrews about his 6-month wage re-view. Andrews advised the employee that the Respondentwould have to hold off because charges had been filed afterthe representation election. Andrews was concerned thatthe Respondent not commit an), unfair labor practices, andtold Sampson that he would check to see if it were unlaw-ful to give him a wage increase. He assured the employeethat when the increase was granted. it would be made ret-roactive to his 6-month anniversary date. Upon checking.Andrews was advised that the wage increase would be law-ful and Sampson received a pay raise 2 weeks later.E. The ('onduct of Citv Editor Todd1. Polling enlplorce union sentiment. William Wilson, areporter whose primary assignment was covering labornews, was approached by Todd in the newsroom sometimein late November. Todd informed Wilson that he was con-ducting a poll of his own, and asked Wilson how he wouldvote in a representation election? Wilson indicated that hewas not certain. Sarah Wilson. wife of William Wilson, wasalso a reporter for the Respondent. She testified that Toddapproached her in the newsroom approximately a weekafter the representation petition was filed (November 15).She stated that Todd asked her what her "leanings" werewith regard to the Union. Sarah Wilson replied that shehad no comment to make.82. Warnlings regarding emplo'ree attendance at the repre-entatrion hearing.' Both William and Sarah Wilson testifiedthat on December 13. they were in the alley behind theRespondent's building preparing to go to the afternoonsession of the representation hearing on the Union's peti-tion. Todd approached them and inquired if they weregoing to the proceedings. William Wilson testified thatTodd stated he did not think it was a good idea because"the people upstairs are watching." Wilson asked if theywould get a "black mark" if they attended, and Todd re-plied yes. According to Wilson, Todd stated he had talkedto "the people upstairs" about Wilson attending the hear-ing. since his job was covering labor news. Todd said it wasup to the employee to attend, but was skeptical about thewisdom of Sarah Wilson also attending. Sarah Wilson, re-calling this same incident, stated that Todd told them "thepeople upstairs are watching," and "they" have discussedthe matter of her husband attending and decided that itwas all right. However, Todd indicated that she should notattend.Todd admitted discussing the matter of the attendanceof the representation hearing with the Wilsons. Accordingto Todd. he advised Sarah Wilson not to attend becausethe hearings were not within her work responsibilities. Hecautioned her that she would be well advised to do her own' .ihllou Ih It.d t calied led as a ilnes. he did not testifs regarding theilb i".oh ll'cr%;111lll/ uih Wlilllnl ;lild SLlllh W:1] 1 111549 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork. Todd did not recall whether he informed Wilson thatmanagement was watching to see who attended, or that itwould be a black mark against an employee who chose toattend.On the basis of the above, I find that Todd did, in fact,indicate to the Wilsons that higher level management waswatching to see which employees attended the representa-tion hearings. Further, he indicated that it would be ablack mark against any employee who attended that man-agement felt should not be there. I base this finding notonly on Todd's failure to recall whether he made this state-ment, but also on the fact that Todd impressed me as beingvery guarded and circumspect in his testimony. Accord-ingly, I credit the version given by the Wilsons regardingthis particular incident.3. Interrogation of employee Sampson. The unrefuted tes-timony indicates that on November 2, Todd asked Samp-son how he felt about "this union thing?" He told Sampsonhe need not answer if he did not wish to do so. He alsoasked the employee if he had signed a union authorizationcard. During the conversation, Todd wanted to know ifthere were anything (among the employees' complaints)that management could address itself to, other than themoney issue. Sampson subsequently presented Todd with amemorandum on the matter, which Todd presented to An-drews. Todd later told the employee that it was a "goodmemo."F. The Conduct of Molenda, Director of the CirculationDepartmentI. Inducing employees to attend a union meeting.: YvetteHamilton, office manager of the circulation departmentuntil her discharge on December 17.9 testified that she wastold by several employees in October that a union organiz-ing meeting was going to take place after work. Hamilton,an admitted supervisor, was given permission by these em-ployees to inform Molenda, her superior, provided theirnames were not revealed. The testimony of both Hamiltonand Molenda indicates that when she informed him of themeeting, he urged her to get some employees to attend andreport back in order to "see what was going on." Hamiltonsucceeded in getting two employees to attend the organiz-ing meeting and report back to her. Unknown to Hamilton,Molenda also persuaded two other employees from the cir-culation department to attend the meeting and make theirreports directly to him. Molenda testified that he reportedthe information gained through the employees to higherlevel management.Molenda also urged Hamilton to socialize with the em-ployees in the evenings after work and speak againstunionization. Molenda testified that he was aware Hamil-ton frequently met with circulation department employeesafter office hours, and he sought to use this relationship tocounter the organizational drive in his department. In ad-9Hamilton was discharged by the Respondent on l)ecember 17 onMolenda's recommendation. The testimony Indicaltes that iwhcn Molelndbecame the director of the circulation department in Junle 1976. a pern,onliL-ty clash developed between Hamilton and him which esentualls resulted ilher dischargedition to socializing with the employees, Molenda instruct-ed Hamilton to compile a list setting forth which of thecirculation department employees were for or against theUnion. Molenda told Hamilton that Lloyd would questionjob applicants to determine their union sentiments.2. Group meeting. with circulation department employees.Hamilton testified that prior to her discharge, Molendaheld several meetings with the employees in the circulationdepartment. These meetings were for the purpose of argu-ing against the wisdom of selecting the Union as the collec-tive-bargaining representative. Although Hamilton couldnot place precise dates on the meetings, she stated thatMolenda told the employees that if the Union became theirrepresentative, they would not have a "progressive systemof advancement." and would have to stay on one job.Hamilton recalled that Molenda also told the employeesthe Union would price them out of a job, and it would becheaper for the Respondent to use computers to do theirwork.Molenda admitted holding meetings with the employeesin his department. He testified that he recounted his priorexperience with a union on a job he held at a newspaper inBuffalo. According to Molenda. he explained why hefound the situation unsatisfactory and left to go to anothernewspaper in another city. He also admitted stating thatthe composing room employees. represented by other labororganizations, lost some jobs and their functions were re-placed by the installation of electronic machinery. He at-tributed this to the fact that the employees had been union-ized and priced themselves out of the market.Employee Ridenour, a billing clerk in the circulation de-partment, testified on direct examination that Molendaheld a meeting of the circulation department employees onthe morning of the election (January 20, 1977).' Accordingto her testimony, Molenda stated that he was not supposedto have a meeting with the employees before the voting,but he wanted to urge them to "stick with the Company."He stated that if the employees had any problems, theyshould bring them to him and they could be worked out.On cross-examination, Ridenour conceded that her mem-orv could have been faulty as to the date, and that themeeting may have been held the day before the election.Both Molenda and his secretary, Beverly Gearhart, testi-fied concerning this meeting. Molenda admitted having ameeting with the employees and urging them to be loyal tothe Respondent. Molenda stated that the meeting tookplace on January 19, 1977-the day before the election. Hetestified that the meeting commenced at 9 a.m. and lastedfor approximately 15 minutes. Molenda was unable to re-call whether he told the employees to bring their problemsto him. Gearhart, who was assigned the task of roundingup the employees, corroborated Molenda's testimony as tothe date, hour, and length of the meeting.In view of the imprecise recollection of Ridenour, Icredit the testimony of Molenda and Gearhart as to thetime of the meeting. I find, therefore, that the meeting washeld on January 19, 1977, and not on the day of the elec-tion as suggested by Ridenour. I also find that the meetingi' Although it is not clear in the record, it appears that the election com-inenced iit 11 ;i. n on J;lnulars 20)550 ANCHORAGE TIMES PUBLISHING CO.started at 9 a.m. and lasted for approximately 15 minutes.I do find, however, that during the course of this meeting.Molenda told the employees to bring their problems to himand that they could be worked out. My finding in thisregard is based on the fact that Molenda demonstratedexcellent recall on all aspects of his conversations with theemployees except on this critical point. In my opinion, hisfailure to recall this point was deliberate, and I credit thetestimony of Ridenour concerning his statement.3. The interrogation of the group leaders: The record dis-closes that after the discharge of Hamilton on December17, Molenda decided to divide her duties among three em-ployees. He selected Elaine Kraft, Elaine Moore. and BettyBroste, and classified these employees as group leaders. Hehad a conference with the three employees the latter part ofDecember, and informed them that they were going tohandle the work previously performed by Hamilton. Mol-enda made it clear to the employees they would be per-forming the new duties on a trial basis to see how thevworked out before their promotions became official.riKraft testified that during the course of the conversation.Molenda asked the employees if they were prounion? Ac-cording to Kraft, Molenda stated they need not answer ifthey did not want to. Kraft asked Molenda about the Re-spondent's revised policy on the 3-month, 6-month, andyearly wage reviews. According to the testimony of Kraftand Moore. Molenda stated he was uncertain about thepolicy and would check the matter out with Lloyd.Although Molenda denied asking the three employeeswhether they were for or against the Union, I do not credithim in this regard. Kraft's testimony was forthright, andthe statement she attributed to Molenda was consistentwith his prior pattern of conduct in attempting to ferret outinformation concerning the organizing effort among theemploy ees.G. Threats of Loss of EmploymentShawn Bonney, a former employee, was hired in October1976 to work in the mailroom. His supervisor was LarryKing. Although the Respondent contested King's supervi-sory status. I find on the basis of the testimony of employ-ees Bonnev and Sloan. as well as that of management offi-cials Lloyd and Molenda, that King was a first-linesupervisor in the mailroom on the night shift.' Bonnevtestified that in December 1976, he had numerous conver-sations with King and employee Aikenhead in the mail-room concerning the prospects for mailroom employees inthe event the Union were certified as the collective-bar-gaining representative. Bonney testified that King told theemployees the drivers would be laid off and most routeswould be contracted out. He also stated that one of theI It should be noted Ihat each of thee employees oaed Id the cl..l..w;ilhout challengeti Bonne; and Sloan testified that King assigned driners to their route,and work to the mallroom empihoee. tie was respTolsible fIor .seenll thatthese emplo,uees carried out Iheir jobh a.signment. lnd .iacordin to HBolney. often threatened Ihem with discharge in he exenr the fallled to per-form their duties properl. Broth L od and Mlolend.l a.iknowledged th.,tKing was the nighi supervisor of the mailroom K..in nas dhscholrved h'M1olenda in earlk .IJnilnr, 197,employees in the mailroom (Aikenhead or Bonney) wouldbe laid off because Respondent would not he able to affordto keep both of them. Bonney's testimony in this regard isunrefuted.H. Th Trhe Tan.sfer of Hein to the Juneau OfficcIn early November, management decided it would estab-lish a full-time office in Juneau to cover the southeasternportion of the State as well as the state legislature. Prior tothis, reporters were sent to the area on assignment whenthe legislature was in session. The foremost candidates forthe position for the Juneau bureau chief 13were reportersEd Hein and Carl Sampson. According to the testimony ofSampson. he spoke with Managing Editor Andrews on No-vember 12 about the assignment to the Juneau office. Hewas informed that no decision had been made bv manage-ment. L.ater that da,. however. Hein was informed that hewas to get the position and to make arrangements to leaveas soon as possible. Sampson testified that approximately 2weeks later. he was driving City Editor Todd home fromwork and asked how Hein was making out at the Juneauoffice. Todd indicated that Hein was doing all right andtold Sampson that Hein was selected for the position be-cause Atwood (the publisher) wanted him out of town. Ac-cording to Sampson. Todd stated that management feltHein wanted to be the shop steward for the Union when itbecame the collective-bargaining representative at theTimes.Both Todd and Andrews testified that Hein was selectedfor the Juneau position because he was hired as a politicalreporter. They stated that Sampson was a general assign-ment reporter who only covered political matters about 15percent of his time. Theo indicated that management's de-cision was based solely on Hein's prior experience in re-porting on political matters and because he had cultivatedcontacts during his past coverage of political campaigns.Todd did not refute, however, the statements attributed tohim regarding Atwood's desire to get Hein out of Anchor-age.Because of this critical omission, I credit the testimonyof Sampson. While it is evident that Hein was qualified byexperience for the position in Juneau. it is equally evident.on the basis of Sampson's credited testimony. that Hein'sactive role in the organizing effort was also a factor consid-ered by management in making the assignment.I. The Failure To Enmplot Miark Godwin as a SportswriterGodwin had been a former employee on the newsroomstaff. He left his job in August 1976 to enter law school.After several months. Godswin decided he did not want tocontinue in law school and returned to Anchorage. He wasa close friend of Kennedy, the sports editor. Kennedy toldGodwin that he needed another sportswriter and suggestedthat he talk to Andrew s about the job. According toGodwin's affidavit.,4he went to see Andrews during theI Ie lire .( o hurea. chief I. I misi,nomer [h e w.r. ta he taffed ha'1J no rli pe 1 l l c] n rlepohNlb .It, ate Ilc neh .ro..il cditrs i N\llcihor.lgei \1 th e ime t tihe heliing .(!,,dn i as no Ingier emplh!ed hs the( 'n In ued551 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmiddle of November. The affidavit indicates that whenGodwin applied for a job as a sportswriter, Andrews statedthere was a hiring freeze. Godwin could not recall if An-drews specifically stated that the freeze was due to theunion organizing activity or whether it was "implied" dur-ing the course of the conversation. During his conversationwith Andrews, Godwin volunteered that if he were hiredand found to be in the bargaining unit, he would not votein the coming election. His affidavit indicates that An-drews made no response to this statement. 5According to the affidavit, Godwin visited Tobin theearly part of December to press his application for a job asa sportswriter. Godwin asked Tobin when the hiring freezewould end. His statement indicates that Tobin gave him nodefinitive answer, and stated that there were a lot of thingsgoing on, including "the union thing." Godwin made sev-eral visits to Andrews' office during the month of Decem-ber to inquire about the job. He was finally hired by theRespondent sometime during the middle of January 1977as an ad service clerk.Kennedy's testimony indicates that he suggested God-win apply for a job as a sportswriter because he (Kennedy)felt he needed extra help. He also suggested that Godwingive the appearance of being neutral regarding the Unionin order to persuade management to hire him. After God-win spoke with Andrews, Kennedy went in to see how hemade out at the interview. According to Kennedy. An-drews stated that Godwin professed to be neutral regardingthe Union, but "things might have been different if he hadsaid he was against the Union." Kennedy further testifiedthat in early December, Andrews informed him that therewould be no addition to the sports staff. Andrews said,according to Kennedy, not to be "surprised to see somenew faces around here," and it was "very calculated to apoint." Kennedy also attempted to follow through onGodwin's application with Tobin. He stated that he hadheard that Godwin's interview with Tobin did not go well,and he wanted to attempt to smooth the matter out. Ac-cording to Kennedy, Tobin stated he was not going to"hire anyone who was going to go against us." Kennedyadmitted that this was not said in specific reference to theGodwin application.Mike Doogan, the Sunday editor, was also a friend ofGodwin.'6He spoke with Andrews sometime prior to theelection in January concerning the status of Godwin's re-quest for a job. Doogan testified that Andrews statedGodwin's interview with Tobin went badly, as he appearedto be hostile. Andrews added that Godwin had not alwaysworked as hard as he might when he was previously em-ployed by Respondent. According to Doogan, Andrews in-dicated that Godwin said he would not vote in the pendingelection. Doogan testified that Andrews then stated, "TheyRespondent and was attending the AA air traffic coXntrollers school inArizona. The parties agreed to submit his affidavit in the record in lieu ofhis testimony.Godwin's affidavit indicates that he made this statement tI Anldrews atthe suggestion of Kennedy, who advised him to Indicate to mnlnagemcenthat he was not a union adherent in order to increase his chances of gettllingthe ob.e At the time of the hearing. I)oogan. who had been enplopised bh IheRespondent for 5-1 2 years. had given notice of intenlion Io quithave to volunteer, the Company can't tell them anything."Both Tobin and Andrews testified concerning their con-versations with Godwin, Kennedy, and Doogan. Tobinstated he informed Kennedy that the sports staff would notbe increased.t7He also reported that Godwin was intem-perate and abusive during the interview. Andrews ac-knowledged that both Kennedy and Doogan came to seehim on different occasions regarding Godwin's applicationfor employment. He denies mentioning to either of themthat Godwin stated if he were hired, he would not vote.Andrews further testified that he told Kennedy he had notbeen satisfied with Godwin's work when he was previouslyemployed, and that he was not going to make any addi-tions to the sports staff. Andrews denied telling Kennedythat there would be "new faces" in the newsroom and thatit was "very calculated."Although Kennedy and Doogan were supervisory em-ployees. it is evident from their testimony, on direct as wellas cross-examination, that the)y supported the union move-ment among the employees. This is especially true in thecase of Kennedy, who attended meetings after work withthe principal union adherents and consulted with employ-ees on their strategy in the organizing campaign. In addi-tion, each of these supervisors, at the time of the hearing,had left or given notice of intention to leave the Respon-dent's employment. Despite their obvious bias against theRespondent's interests, I nevertheless give credence to theirtestimony regarding the statements attributed to Andrewsand Tobin. Not only was their testimony forthrightly andcandidly given, but their statements are also consistentwith a pattern found permeating the Respondent's hiringpractices, as discussed below.J. The Asserted Hiring FreezeThere is much conflicting testimony concerning whethera hiring freeze was instituted by the Respondent after thecommencement of the union organizing campaign. An-drews admitted that he felt the unionization effort reflecteda lack of confidence in him personally, since most of theactivity was being conducted by the newsroom staff. Forthis reason, he told his supervisors there was a hiring freezewhenever they asked about filling a position. He stated,however, that no such freeze was imposed by the Respon-dent.On the other hand, Kennedy and Doogan testified thaton several occasions Andrews told them a hiring freezeexisted. Kennedy testified that in early December, he wasinformed by Andrews that he would not be receiving anynew employees on his staff. Doogan testified that there wasa meeting of the supervisors, prior to the election, in whichAndrews stated that the Respondent had instituted a hiringfreeze. Doogan also testified that he had been informedprivately of this fact by Andrews before the meeting.Employee Wilson also testified that he was told by Toddsometime during the first or second week in January 1977,that as soon as the hiring freeze was over and "when thingsI lihe record indicates that the Respondent had no plans for increasingthe size of Ihe sports staff at the lime of Godwin's application In fact, it hadinot been increused from its original size in 1976 through the date of thehicaring herein552 ANCHORAGE TIMES PlUBI.ISHING CO.settled down," more reporters would be needed. As a resultof this conversation, Wilson offered to assist in locatingreporters, and used Todd's credit card number to contactsome prospects for employment.Based on the admissions of Andrews. and the creditedtestimony of Doogan and Kenned,. as well as the unrefut-ed statements of Wilson regarding the hiring freeze. I findthat the Respondent had curtailed the hiring of new em-ployees to allow it to engage in a selective hiring practicewhich would screen out future employees sympathetic tounionization.K. The Alleged Selectitve Hiring PractlweEmployee Lynn Symonds testified that in September sheasked Lloyd for a job on behalf of her younger brother.She was informed there were no openings available. butthat her brother could come in and file an application.Symonds did not follow up on this until mid-December.when she again inquired about a job for her brother. Lloydtold her to have her brother come in and make out anapplication for employment. According to Svmonds. I losdthen asked if her brother were for or against the Union.Symonds responded that she did not know, as she had nev-er discussed the matter with her brother. Symonds' brothercame in the following day, but was not hired bh the Re-spondent.Employee Jerry Davidson was hired by the Respondenton January 5, 1977, as a district manager in the circulationdepartment. When he applied for employment, he was in-terviewed by Lloyd. Davidson testified that Llosd asked ifhe were for or against the Union. Davidson replied that itdid not really matter. Lloyd then asked if he had ever beenemployed "under" a union, and he responded that he hadnot. According to Davidson, Lloyd then said it did notmatter as he would not be eligible to vote in the electionbecause of his hiring date.Lloyd denied questioning Symonds about the union sen-timents of her brother and also denied asking Davidsonabout his union sentiments during the hiring interview. Shetestified that after management became aware of theUnion's organizing effort, a statement was formulatedwhich was read to all prospective employees.)8The state-ment informed the job applicants of the organizing cam-paign of the Union and advised that they probably wouldbe approached by members of the organizing committee.The statement also informed the applicants that manage-ment did not feel that a union would benefit the employ-ees. The statement concluded on the following note:The only reason you are being told this is to give youadequate information so that you can have all thefacts before deciding on employment with the Times.Whether you are in favor of the Union or not is yourbusiness, and the newspaper's decision to hire or notto hire is not dependent on your union views.Lloyd stated that during the interview with Davidson, itwas "possible" that she said it did not matter whether he18 Resp. Exh. IIwas for or against the Union, and the emplosee miisunder-stood her expression.Having observed all of the witnesses testifying on thisparticular issue. I credit the testimony of Svmonds and Da-vidson as opposed to that of I lod. The attempts h I lovdto ascertain the union sentiments of prospective employeesis consistent with similar conduct by other managementofficials previously found herein. In addition. I findl.losd's statement that Davidson may have misunderstoodher to be unpersuasive. as she did not impress me as aperson who f;iled to clearly state her thoughts or leave ansdoubt as to the meaning of her words.L1. he7c Te rmination o( (ablherG(abler was hired initialls hb the Respondent as a copseditor and subsequentls assigned to cover education newsAs noted, she was active in the newsroom staff's effort toget management to increase their wages, and expressed herdissatisfaction over management's failure to disclose thewage range for the employment levels at the meeting inOctober. Gabler also attended the union organizing meet-ing on October 27 and signed an authorization card for theUnion.Gabler had applied for admission to paramedic schooland was notified the first part of December that she hadbeen accepted. Her training was scheduled to commence inmid-Januars 1977. On December 6. Gabler went to An-drews and informed him of her acceptance for paramedictraining. She stated she would be leaving on January 17.1977. and asked if it would he possible for her to work forthe Respondent on the weekends as a part-time employee.According to Gabler. Andrews replied that somethingcould he worked out. The following day Gabler informedTodd about her plans to go to school and her desire tocontinue to work on a part-time basis with the Respondent.She also asked Todd if it were possible for her to workovertime until she started school. Gabler testified thatTodd said he could use her on Saturdays and that he wouldwork her overtime, whenever he had the opportunity.Gabler went to see Tobin that same day to advise him ofher plans and to renew her request to work part time whileundergoing paramedic training. According to her testi-mony. Tobin stated it would be "fine." During this conver-sation, the matter of the Union's organizing effort cameup. Gabler told Tobin the reporters were not paid enoughand, unless some changes were made, employees wouldsupport the Union because there was nothing to lose. Shestated that Tobin expressed the view that the Union wouldnot help the situation.Shortly after the first of January, Gabler spoke with An-drews and changed the date she intended to leave to Janu-ary 14. because the school started the following week. Shealso renewed her request to be allowed to work on Satur-days. She testified that Andrews said, "Fine." She appar-ently had second thoughts, and went back to Andrews toadvance her departure date to January 13, stating that shewould like to take a 3-day vacation before starting school.Andrews agreed to this.Both Tobin and Andrews testified to the conversationsthey had with Gabler concerning her plans to attend para-553 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmedic school. Andrews stated that when Gabler madeher request for part-time employment, he told her he wouldlook into the matter. Tobin testified that when Gablermade the same request of him, he advised her to let himknow how she was making out in the paramedic programonce she started, but he made no commitment regardingpart-time employment. Tobin also testified that Gabler hadbeen in to see him several times previously after the com-mencement of the union organizing campaign. He statedthat she told him she was unhappy because the newsroomwas dividing into cliques. It reminded her of a similar situ-ation she had experienced when working for the CanadianPress and a union sought to organize the employees.Gabler testified that on January 4 or 5.,9 she and Lloydwere invited to the home of Candy Pearson for dinner.Pearson was formerly employed by the Respondent butquit on January 2 to take another job. During dinner, aheated argument developed between Gabler and Lloydover an article written about Atwood in a rival newspaper.The article indicated that, while Atwood was a wealthyperson, he was a depression era reporter and paid his em-ployees depression era wages. Gabler agreed with the sub-stance of the article and Lloyd vigorously defendedAtwood's policies. The argument became so intense thatPearson had to intervene.In a memo to Gabler, dated January 6, 1977. Andrewsconfirmed January 13 as her final day at the newspaper,and wished her well in her "new pursuit." Andrews for-warded a copy to the personnel office for action. Andrewstestified that after the first of the year he had determinedthat he was fully staffed on Saturdays, which was the onlyday that Gabler would be available to work part time.Therefore, he decided he could not honor her request forpart-time employment. Sunday Editor Doogan testified,however, that sometime before Gabler stopped work, hespoke with Andrews to find out if it were possible for herto work under his supervision on Saturday nights. Accord-ing to Doogan, Andrews replied, "We don't know whereshe is on this union business. She tells Bill [Tobin] onething and other people something else." Doogan statedthat Andrews asked him to see if he could find out whatGabler's sentiments were concerning the Union.Gabler did not receive the memo from Andrews in theinteroffice mail until January 11. 1977. She immediatelywent to Andrews to verify that it meant she would no longerbe employed after January 13. When she expressed dis-appointment in not receiving part-time employment, An-drews indicated that a position might be available after theelection. Andrews testified he made this statement becausehe was aware that several employees had expressed an inten-tion to leave, if the Union won the election. It is acknowledgedby both these witnesses that Gabler stated that if she wereemployed by the Respondent on the date of the election, she19 Ilitially. Pearson placed the date of the dinner a, Ja;nular i 5 , o I .l6,idon the olher hand, fixed the date as Januar, 6 and supported her recollec-tion by a reminder written on her desk calendar at s work by Pealrson on thatdate. In rebuttal, Pearson testified that the dinner occurred the evening aftershe had dinner with a male friend. who in turn testified that lie had dinnerwith Pearson on January 4 In view of Ihe conflicl. I find thi the no.tobjective evidence establishing the date of the dinner is a ntlatrilln illPearson's handwriting on Iloyd's desk calendar Accordiiigl\ I find thatIhe dinner engagement was on January 6. 1977.would have voted for the Union. Andrews replied that "elec-tions are won or lost by a single vote."The next day Lloyd asked Gabler to come to her office.According to Gabler. lloyd stated she had heard that she(Lloyd) had told Andrews of the argument they had atPearson's, and that was why Gabler was fired. Gabler testi-fied that Lloyd denied having spoken to Andrews aboutthe conversation, hut stated that management had placedGabler on the "undecided" list in determining who was foror against the Union.M. 71/e Payiment o( Sick Leave Benefits to Craft inJanuart 1977Craft testified that shortly before Easter 1976, she in-formed her supervisor (Hamilton) that she had to go to thehospital for surgery. Hamilton had the employee fill out arequest for medical leave. Craft was out for 4 weeks andreturned to work in late May or early June. Craft did notreceive any sick pay benefits while she was out ill. Crafttestified that she was unaware that the Respondent hadany such benefits for the employees. On December 8, how-ever, the Respondent, as a part of its efforts to combat theUnion's organizational campaign, issued a checklist ofbenefits available to the employees. Included among thebenefits was a statement that upon completion of 3months' employment, "an employee may be paid his fullwages for the period he is ill, with his department head'sapproval." (G.C. Exh. 85.) Craft questioned Molenda as towhy she had not received sick benefits earlier in the yearwhen she was ill. Molenda could not supply the answers, asRobin Smith was the head of circulation at that time. Hecontacted Lloyd and she promised to look into the matter.Craft testified that Lloyd later informed her that the failureto pay her sick benefits was an error. She told Craft thatMolenda's predecessor mistakenly believed she had notbeen employed long enough to qualify for the sick benefits.When Lloyd checked C'raft's personnel records, she discov-ered that the employee did qualify and brought the matterto Tobin's attention. On January 4, 1977, Craft received$400 as "full sick pay."N. The Implementation of the Revised Wage ReviewProgramRespondent's Exhibits 21 and 22 disclose that six em-ployees were hired in June and were still employed in Sep-tember. Under the revised wage review policy, each waseligible for review and, if found deserving, a wage increasein September. None of these employees were reviewed inthe month of September. Of this group, one employee re-ceived a 6-month review and wage increase on December 8and another received a similar review and wage increase onDecember 22.Four employees were hired in July and were still em-ployed in October, but were not given wage reviews in thatmonth. Two of the employees in this category were givenreviews and wage increases on January 18, 1977. In oneinstance, it was described on the Respondent's records as a6-month review, and in the case of the other employee, itwas classified as a 3-month review. A third employee from554 ANCHORAGE I IMES PtiBI ISIIING CO.this group was not given a wage review or increase untilFebruary 16, 1977.Of the 12 employees hired in August who were still em-ployed on November 9, none received a review or wageincrease in November. Five of these employees received3-month reviews and wage increases on December 8. Twoemployees from this group received 6-month reviews onJanuary 19, 1977, but only one received a wage increase asa result of the review. One employee from this number didnot receive a review until March 2, 1977.The Respondent's records indicate that 14 employeeswere hired in September. From this number. 13 were stillemployed in December and thereby eligible for a wage re-view under the Respondent's revised policy. The data re-flect that 10 of these employees received 3-month wagereviews and increases, but onl'3 received them in themonth of December. Three other employees from thisgroup were reviewed and granted wage increases on Janu-ary 18, 1977. Four employees falling in this category re-ceived reviews and wage increases on JanuarN 19, 1977.The wage increases of two employees from this latter groupwere made retroactive to December 22 of the precedingyear. Finally, the remaining three of the September hiresreceived wage reviews and pay increases on March 16.1977-these were classified as 6-month reviews on the Re-spondent's records.Ten employees were hired in October. and nine were stillemployed during the month of January 1977. 1'he Respon-dent's data show that six of this group received reviews andwage increases on January 18, 1977. One employee wasreviewed in January 1977. but received no pay increaseThe job of another from the October group was upgradedin November, and, while she received a pay increase at thattime, there was no wage review reflected on the records.The job of the final employee in this classification wasreevaluated in December and she received a wage increaseas a result of that action. However. this employee neverreceived a wage review in the month of January.Additional data supplied by the Respondent (Resp.Exhs. 23 and 24) revealed that 27 employees received wagereviews and pay increases either on January 18 or 19.1977.20 Of the group of employees who received wrage reviewsand pay increases commencing 2 days before the election,nine reviews and increases were 3 or more weeks late. Thereviews and wage increases of four other employees wereaccelerated by 2 or more weeks before the time they wouldnormally have been given under the Respondent's revisedwage review program.Concluding FindingsUnlawful interrogation. The credited testimony conclu-sively supports the finding that several management offi-cials and supervisors engaged in unlawful interrogation ofemployees in a number of instances. While this particulartype of conduct was not isolated or confined to any one:o This does not include emplos, cs shll, on the R ·pondelnll' rc-Ild,who receiled promotions oir ihose liobh re upgralded. therehs reuIltng nw'age incrcascoperational segment of the Respondent's establishment.the most persistent offenders were in the newsroom.Andres admitted that he considered the campaign tounionize the employees to be a personal reflection uponhim because the newsroom staff was in the forefront of theeffort. lie called Brown into his office the latter part ofOctober and informed her that management consideredher one of the leaders of the organizing effort, and that hedid not understand what the employees' gripes were about.He accused Brown of being evasive in her response to himand told her that only weak people needed the assistanceof a union. In a similar vein, when Andrews called employ-ee Gerjevic into his office in November to inform him thathe was being given a pay raise, he asked if the employeehad been pressured by the Union. Andrews also spoke toemployee Matthews in his office in late November or earlyDecember regarding the I nion. The credited testimony in-dicates that Matthews had previously shown Andrews ablank authorization card in a prior discussion about theUnion. Andrews exhibited an awareness that his question-ing of the employee was not lawful by prefacing his re-marks with the statement that his questioning might ormight not be legal. During the course of this conversation,he asked the employee if he had made up his mind about"the union thing yet?"In each of these instances. Andrews initiated the conver-sations and made clear his opposition to unionization ofthe employees. As managing editor, he represented higherlevel management and. in these circumstances, his com-ments were coercive and interfered with the statutoryrights guaranteed the employees by Section 7 of the Act. Inaddition. at no time during any of these conversations didAndrews give the employees any assurances that reprisalswould not be taken against them. Accordingly, I find thatin each of the instances cited above, the Respondent,through its agent Andrews. committed separate violationsof Section 8(a)( ) of the Act. Florida Steel Corporation, 224NIL RB 45 19763: Itanes flosierv. Inc., 219 NLRB 3381975).The interrogation of the employees in the newsroom wasnot limited to Andrews. On the basis of the credited testi-mony, it is evident that City Editor Todd made severalattempts to elicit information from employees regardingtheir attitudes toward the Union and to discover whetherthey had signed authorization cards. Shortly after the rep-resentation petition was filed, Todd asked Sarah Wilson"what her leanings were" concerning the Union. He alsotold William Wilson that he was conducting a poll, andwanted to know how the employee would vote in the repre-sentation election. On November 2, Todd asked employeeSampson "how he felt about this union thing." AlthoughTodd advised the employee he need not answer, he wenton to ask if Sampson had signed an authorization card.TI hese separate interrogations concerning employee atti-tudes toward the Union. coming from the city editor andmade at a time when the Respondent's opposition to theunionization of its employees was well known, are, in mxjudgment. coercive and interfered with the Section 7 rightsof the employees. Todd's polling of the employees in thesecircumstances served no legitimate purpose and was noth-ing more than a continuation of management's efforts to555 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdetermine the extent of employee support for the Unionduring the organizational campaign. In these circumstan-ces, I find that Todd's questioning of both Wilsons andSampson violated Section 8(a)(1) of the Act. AmericanCommercial Bank. 226 NLRB 1130 (1976): Florida SteelCorp., supra.I also find the statements made to employee Brown byAssociate Editor and General Manager Tobin to be a sepa-rate violation of Section 8(a)(1) of the Act. When Brownwent into Tobin's office, he asked her what kind of a con-spiracy were the newsroom employees plotting. He asked ifthe employees were trying to organize a union. Tobin toldthe employee that the Respondent did not expect an em-ployee to stay forever and that if she were not satisfied. sheshould seek employment elsewhere. Management's hostili-ty toward unionization of its employees was implicit inTobin's remarks. In addition, his comment that Brownshould seek employment elsewhere if she were dissatisfiedwas nothing more than a veiled threat that if the employeepersisted in her activities, her job status would be in jeop-ardy. I find, therefore, that Tobin's remarks to Brown wereviolative of Section 8(a)( 1) of the Act when consideredalone, but even more so when considered in the context ofthe other extensive unfair labor practices committed byhigh level management. Florida Steel Corp., supra.The unlawful interrogation of employees also occurredin the circulation department. Molenda, director of circula-tion, called employees Craft, Moore, and Broste to his deskas a group in mid-December. when he assigned themgroup-leader responsibility to replace Hamilton. Duringhis discussion with these three employees, Molenda askedif they were prounion. Although he told the employees thatthey need not answer, the question was clearly unlawful:especially when the circumstances surrounding the askingof the question are considered. Molenda, the head of thedepartment, was assigning the employees more responsibleduties, but made it clear that the assignment was on a tem-porary basis until it was determined how well the threeemployees performed their jobs. By injecting a questionconcerning their union sentiments and attitudes,Molenda's questioning took on a more coercive character.Each of the employees could reasonably have concludedthat her permanent assignment as a group leader dependedupon a declaration that she was opposed to the Union. Ifind that Molenda's interrogation of the employees in thisregard to be a violation of Section 8(a)(l).Finally, Lloyd's questioning of employee Symonds re-garding her brother's union sentiments, when Symondswas inquiring about a job for him, constitutes another vio-lation of Section 8(a)(1). By asking the employee if herbrother was for or against the Union. Lloyd not only con-veyed the impression that future employees would bescreened on the basis of their union sentiments, but thatexisting employees would be judged by this standard aswell. Accordingly, I find Lloyd's conduct in this regard tobe a separate violation of Section 8(a)( I) of the Act.Surveillance and impressions of surveillance: The uncon-troverted testimony establishes that Molenda urged Hamil-ton to send two employees to a union organizing meetingfor the purpose of reporting back to management, and,further, that Molenda. himself, sent two other employeesfor the same purpose. Encouraging employees to attendunion meetings and to report back to management is clear-lyN a request for employees to engage in surveillance of theunion and protected activities of other employees. To soli-cit assistance of employees for this purpose and to causethem to actually engage in such surveillance of the activi-ties of coworkers is coercive and imposes unlawful re-straints on the statutory right of employees to organize andengage in union activities. I find, therefore, that the Re-spondent committed an additional violation of Section8(a)(I) of the Act when Molenda and Hamilton causedemployees to attend the union organizing meeting and re-port back to management. Harris-Teeter Super Markets,Inc., 231 NILRB 1058 (1977): Elder-Beerman Stores Corp..173 NLRB 566 (1968). enfd. 415 F.2d 1375 (C.A. 6. 1969).Cf. Pope Maintenance Corporation, 228 NLRB 326 (1977).In addition to engaging in actual surveillance of employ-ees' union activities, the record discloses that the Respon-dent created an impression of engaging in surveillance. Onthe basis of the credited testimony. I have found that onDecember 13, City Editor Todd told Sarah and WilliamWilson that higher level management was observing to seewhich employees attended the representation hearing.Todd cautioned Sarah Wilson not to attend, while indicat-ing that William Wilson's attendance had been discussedand considered permissible by management, as it was inthe area of his news coverage as labor reporter. The ex-plicitness of Todd's statement to these two employees leftlittle doubt that management would be observing the em-ployees attending the representation hearing. Furthermore.when Todd replied affirmatively to William Wilson's ques-tion as to whether it would be considered a "black mark"against the employee, his statement clearly implied thatmanagement would engage in some form of reprisalagainst employees whose attendance was not approved. Ifind Todd's statements to this effect be coercive and inti-midating and violative of Section 8(a)(1) of the Act. Cf.7he Stride Rite Corporation, 228 NLRB 224 (1977).The threat of loss of employment: The credited testimonyof employee Bonney concerning discussions with King. alower level supervisor, in the mailroom on the effects ofunionization of the employees is the basis for finding afurther violation of Section 8(a)(1) of the Act. King in-formed Bonney and employee Aikenhead that if the Unionbecame the bargaining representative, the drivers would belaid off and most of the delivery routes would be contract-ed out. He also indicated to the employees that their ownparticular jobs would be in jeopardy, as the Respondentwould not be able to afford employing two of them in themailroom.It is evident from King's statements that the predictedloss of jobs and contracting out of delivery routes wouldnot be the result of factors beyond the Respondent's con-trol, but would occur as a reprisal against the employeesfor having selected the Union as their bargaining represen-tative. Threats of this nature are coercive and violate Sec-tion 8(a)( ) of the Act. N. .. R.B. v. Gissel Packing Co., Inc.,395 U.S. 575. 618 619 (1969).Similarly, Molenda's statement to the employees in thecirculation department that the Respondent would find itcheaper to replace them and install computers, if they be-556 ANCHORAGE TIMES PL;BILISHING (CO.came unionized. is more than a mere prediction of actiontaken out of economic necessity beoond the Respondent'scontrol. Rather. it is a threat of retaliation based on coer-cion. Gissel, srla. Accordingly. I find Molenda's commentto the employees in the several meetings to be additionalviolation of Section 8(a)( I) of the Act.-The solicitation of grievatncwe.s As previousl? noted. A'n-drews felt the union organizing effort reflected a lack ofconfidence in him. By his own admission he asked em-ployee Brown what the employees' gripes were. and did soto see if he could not do something about them. In a simi-lar fashion. shortly after the organizing effort becameknown to management. Todd asked employee Sampsonwhat were the employees' complaints that managementmight address itself to. other than the money issue. Samip-son supplied Todd with a memorandum setting forth thematters troubling the employees and 'Todd showed it toAndrews.Although there were no specific promises hb Andrews orTodd to take action on the complaints, their requests clear-ly implied, as indeed Andrews admitted. that managementwould address itself to the employees' grievances in orderto demonstrate the lack of need for unionization. VWMhenviewed in the context of the extensive unlawful interroLa-tion found herein, involving these same management offi-cials, the solicitation of grievances for this purpose is un-lawful and constitutes a further violation of Section 8(a)( I )of the Act. Federal Yeast Corporation, 226 NLRB 1046(1976); Reliance Electrical Company. Madison Plant Mte-chanical Drives Division. 191 NLRB 44 (1971).The transfer of emplovee Hein. Hein's transfer to the Ju-neau office in November is not alleged to be a violation.However, the unrefuted statement by Todd to employeeSampson, that the Respondent wanted Hein out of towLnbecause Hein wanted to be the union steward, is alleged tobe violative of the Act. Hein was the political reporter anda logical selection for the Juneau position. Nevertheless.Todd's statement to Sampson concerning the reason forHein's selection was coercive and an impermissible inter-ference with the Section 7 rights of the employees. By in-forming Sampson that Respondent wanted Hein out oftown because he had aspirations about becoming the unionsteward. Todd was making it clear to the employee that theRespondent would not only interfere with the right of theemployees to be represented by a union, but would alsotake steps to nullify the effectiveness of any such represen-tation by transferring an employee who was known to beone of the leaders behind the union movement. In thesecircumstances. I find that Todd's comments violated Sec-tion 8(a)( ) of the Act.The hiring freeze and the selective hiring polhic: While it isalleged that the Respondent had instituted a hiring freezein mid-November (after the filing of the petition). it is ap-parent from the credited record testimony that the "freeze"was more in the nature of a hiring curtailment. Further. itwas imposed in order to allow the Respondent to engage in,' The General ( ounsel argues tll Thodd sltltCi lle.ett tJN %kllitm '1 lsoithat the working environment vould becolile s11mil l Io thalt aof in t.11 ,rebile assembl, hne is a threat to nipo,e more trlrncilt xOfllli coldtlr , ,ll Ido no( find this to be the case As a result I do nol rer.ard the t.iatcnet ii ohe a violltiiona selective hiring practice. whereb' applicants for employ-ment were screened to determine whether they were sym-pathetic tosward unionization. I his is reflected in the state-ments of Personnel Director I[ lo'd to employee Symonds.when she asked if S!nionds' brother was for or against theUlnion. It is also reflected in Llo d's questioning of Da-imdsonl about his union s'ympathies during his job interviewin earls .lanuar,. Ilhat she later decided Davidson's atti-tudc toward unionizatioon was not of concern. since heVWould not be eligible to vote in the election. only serves tounderscore the fact that the Respondent was indeedscreening applicants to avoid hiring possible union sup-porters.While the text of the prepared statement LIod presum-ahlb read to job applicants is harmless on its face, thecredited testimons, rexeals that she went far beyond itscontcnts. She activels attempted to ascertain the senti-ments of the job applicants regarding unionization beforemaking a decision to hire them. Further evidence of thispractice is found in Molenda's statement to Hamilton thatLloN'd would so question job applicants.Ihe Board has consistently held that questions askedconcerningy union preference during a job application inter-view are inherently coercive. especially when the interviewis conducted in the midst of a union organizing campaign.Ruvcell Stoerc (amhdcs. Inc.. 221 NLRB 441 (1975): Bendiv-Ifeslinglouitc .uloniotive .4ir Brakte Co.. 161 NLRB 789(1966). Accordingl .I find this conduct to be a furtherviolation of Section 8(a)(l) of the Act.17he tfilure lo emplo' Godwin in November and December.Ihe General Counsel contends that Respondent failed toemploy Mark Godwin as a sportswriter because he did nottake an antiunion stand during his interviews with An-drews and Tobin. I find the record does not support thiscontention. Although Godwin applied for a job as a sports-writer, at the urging of Kenned's. there is no evidence thatsuch a position was available or that management con-templated increasing the size of the sports staff. There ismereli' Kennedy's request for an additional person. whichmanagement refused to authorize on more than one occa-sion. 'Thus. it would be mere speculation to hold that God-win was discriminatorils refused employment as a sports-writer when the record evidence shows that such a positionwas not open on the Respondent's staff. For this reason. Ifind that the General Counsel has failed to support thisallegation of the complaint by a preponderance of the evi-dence, and that it should be dismissed.The termination of Gabhler: I find that the record supportsthe conclusion that Gabler's request for part-time employ-ment. while attending paramedic school, was denied by theRespondent because of an uncertainty about how shestood on the union issue. While I do not find that herargunment with Lloyd was a factor in refusing to retain her.I do find L loyd's statement that the Respondent placed theemployee on an "undecided" list to be evidence of an un-lawful motive in refusing to honor her request. Further evi-dence of the underlying motive is found in Andrews' com-ments to Doogan. when the latter asked that Gabler beallowed to work for him on Saturdays. Andrews com-plained that management was uncertain where she stoodon the union matter, and asked Doogan to attempt to find557 DECISIONS OF NATIONAL LABOR RELATIONS BOARDout. Finally, Andrews' statement to Gabler that "electionsare won or lost by a single vote" clearly establishes, in myjudgment, that the employee's position regarding theUnion was a critical factor in management's decision notto honor her request for part-time employment. Althoughthe Respondent contends that Gabler was the educationreporter and there were no duties which could be per-formed in this area on Saturdays, I find this explanationunpersuasive. Unlike the situation with Godwin, it is evi-dent that her services could have been used by the Sundayeditor, and that Andrews would have honored her requesthad he been certain that the employee was antiunion. Forthese reasons, I find that the Respondent's refusal to allowGabler to work part time violated Section 8(a)(3) of theAct, as it was caused, in part, by the employee's failure toexpress an antiunion preference.The payment of sick benefits to Elaine Craft. Theamended complaint alleges that the payment of sick leavebenefits to Craft on January 4, 1977, constituted a confer-ral of benefits to persuade the employee to vote against theUnion in the pending election. There is no question thatCraft did not receive sick leave benefits for the 4-weekperiod she was out ill during the preceding May. Consider-ing the Respondent's explanation for this failure and themanner in which it sought to correct the matter, once theoversight was discovered, I do not find any merit to thecontention that the payment of these benefits was for anunlawful purpose.Smith, then Craft's supervisor, credibly testified thatwhen Craft was out ill, he was under the mistaken impres-sion that she had not been employed long enough to quali-fy for sick leave benefits. Craft, who was unaware the Re-spondent had a policy of paying sick leave benefits toemployees, did not discover that she was entitled to thebenefits until the latter part of December. As soon as Craftbrought the matter to the attention of Molenda, her cur-rent supervisor, he immediately checked with Lloyd in thepersonnel office. The record reflects that managementpromptly discovered that the failure to pay the sick bene-fits to Craft was the result of Smith's miscalculation on thelength of her employment, and a $400 payment was madeto Craft shortly thereafter.Although the timing of the payment to Craft, occurring16 days before the election and during the extensive an-tiunion campaign by the Respondent. gives rise to a suspi-cion concerning the motive for granting the benefits, I findthat suspicion to be dispelled when the total circumstancessurrounding the payment are considered. In the absence ofany other evidence indicating an impermissible purpose, Ifind that the payment was a result of a reasonably quickresponse by management to correct an error, once it be-came known. Thus, I find the record does not support thisallegation of the complaint, and it is dismissed.The implementation of the revised wage review program:When the wage history records submitted by the Respon-dent are closely analyzed, they compel the conclusion thatthe Respondent did, in fact, use its wage review policy toundermine the Union's support among the employees. It isevident that the Respondent's concern about the high rateof employee turnover caused it to enlist the services of acompany owning a chain of newspapers, similar in charac-ter and size, to make recommendations designed to reducethis problem. But the record does not reflect a genuinefollowthrough on this concern by the Respondent until theunion organizing campaign became known and the peti-tion for representation was filed.The testimony of management indicates that on July 26,a policy decision was made by the Respondent to initiatewage reviews after 3 months, 6 months, and I year of con-tinuous employment, and yearly thereafter on the anniver-sary date of employment. This program was to begin thefollowing September. However, the wage history data be-lies the Respondent's claim that the program was imple-mented lawfully as the Respondent asserts. None of theemployees who should have received reviews and possiblewage increases were so reviewed during the months of Sep-tember, October. and November, when the program is al-leged to have become effective. The earliest date this groupof eligible employees began receiving their wage reviewsand resultant pay increases was December 8-approxi-mately 3 weeks after the filing of the Union's petition for arepresentation election.22More damaging, however, is thefact that an inordinate number of reviews and pay increas-es were given to employees on January 18 and 19, 1977-1and 2 days prior to the secret-ballot election. Of these,many were 3 or more weeks late and a number were accel-erated by 2 or more weeks. Lloyd's explanation that thereviews and pay increases were usually delayed by at least14 days, due to the press of business activities, is not per-suasive. The records indicate that the average delay for theJanuary 18 19 group far exceeded the "usual" 14 days. Buteven if this pattern of delay is considered customary for theRespondent's operations, which I find is not the case, man-agement. nevertheless, found it possible to alter this patternby accelerating a number of wage reviews and pay increas-es immediately prior to the election.There is no requirement that an employer refrain fromgranting benefits during the pendency of an election wherethe benefits are the result of a management decision madeprior to the union organizing campaign. But an employercannot deliberately delay, on the one hand, and accelerate,on the other hand, the granting of such benefits, so as tocause the employees to receive them at a time most likelycalculated to influence the results of the election and un-dermine support for the Union. United Cable TelevisionCorporation of Connecticut, 224 NLRB 1332, 1336 (1976).The record here clearly shows the Respondent (a) didnot follow its wage review program in a timely fashionuntil after the filing of the representation petition by theUnion, (2) delayed granting wage reviews and increases sothat the benefits were received shortly before the election,and (3) prematurely granted other wage reviews and in-creases so that these benefits were also received shortlybefore the election. When considered alone, this evidencecompels the overwhelming inference that the Respondentmanipulated its wage review program to defeat the union-ization of the employees. When considered in the contextof the extensive unlawful conduct found herein and theRespondent's clear antipathy toward the Union, it is evi-22 This, of course, does not include the across-the-board, cost-of-lsivngnTrc.lc or.tlncd l icrtnpioscc.- on ()Othbct 13 1976558 ANCHORAGE TIMES PUBLISHING CO.dent that the Respondent engaged in this stratagem for anunlawful purpose in violation of Section 8(a)( 1 ) of the Act.IV THE ISSUE OF THF UNION'S MAJORITY SI Arl sThe consolidated complaint alleges that since November13, and continuing to date, the Union has been designatedthe collective-bargaining representative by a majority ofthe employees in the unit. In support of this claim, theGeneral Counsel offered into evidence 101 signed authori-zation cards.23The Respondent contested the validity ofthe cards on the grounds that they were solicited solely forthe purpose of securing an election and were not valid de-signations of the Union as the collective-bargaining repre-sentative of the card signers.Preliminary to resolving the issue regarding the validityof the authorization cards, however, is the question of thenumber of employees to be included in the bargaining unit.A stipulation was received and subsequently modified bythe parties indicating that on November 13 and 14 therewere 180 employees in the unit. (G.C. Exh. 104). However,the parties subsequently became involved in a dispute re-garding the unit placement of employee Raymond Tyson,whose name was included on the stipulated list, and em-ployee David Rochin, whose name was not includedthereon. On the basis of the representation by the parties atthe hearing, I find they were in agreement that at least 179employees were properly included in the unit commencingNovember 13.24 Thus, the actual size of the bargaining unitdepends upon the determination of the unit placement ofthe above-mentioned employees.David Rochin. The testimony and the Respondent's rec-ords reveal that Rochin was employed by the Respondentfor a period of 3 days-November 13-15. This employeetestified that when he was hired, he was promised he wouldwork 40 hours a week. His timecards (Resp. Exh. 6 and 7)disclose that he worked 6-1/4 hours on November 13, 8hours on November 14, and 6 hours on November 15. Ro-chin testified that he received a better job offer from Safe-way and quit his job with the Respondent. On the basis ofthis unrefuted testimony, I find that Rochin was hired as apermanent employee by the Respondent and was properlya part of the bargaining unit on November 13 through No-vember 15. The fact that he voluntarily quit to take anotherjob after November 15 in no way diminishes his employeestatus as of the period stated above.Raymond Tyson. This individual was classified as "bu-reau chief" of the Respondent's Palmer office. However,this is something of a misnomer as the Palmer office con-sists only of one person-Tyson. Palmer is considered asuburb of Anchorage and is located approximately 40miles away. Tyson testified he was responsible for negotiat-ing the space for the one-room office for the Respondent.subject to the approval of Andrews. the managing editor.2 The card of one employee. Edaurd Bogus. a. uh.equcltlN ilth-draun b\ the General Counsel. therehb reducing 1 IIt thcIh number of iardioffered for Lonsideratlon:' Ihis differs bs one from the numnher acini m i the (wnicrll ( ounllclbrief It is eideirnl th e Genral ( tuneLi ri I he neral d e I Ral ,hnillI 'son on the list and then subsequentI\ dealt with that samne eniplioce'name as an addltlon to the lislTyson's duties at the Palmer office were similar to the du-ties he performed when he was located in the main office inAnchorage, except that he was responsible for covering allphases of the news in the Palmer area. Tyson testified thathe was required to get approval from the city editor orwhoever else was in charge of the newsroom in Anchoragein order to work overtime, and that he normally adjustedhis hours in order to compensate for having worked ex-tended hours on a given assignment. Although there issome claim by the Respondent that Tyson is a supervisoryor managerial employee. I find this position to be withoutmerit. Clearly. the only person Tyson supervised was him-self, and it is evident that he is required to account to thenewsroom supervisors in Anchorage for his activities. Onthis basis. I find that Tyson is a reporter with no moreauthority than any of the other reporters in the newsroom,although he is physically stationed some distance awayfrom the Respondent's main office. Accordingly, I findthat Tyson is properly included in the bargaining unit.On the basis of the above determination regarding Ro-chin and Tvson. I further find that the bargaining unitconsisted of 181 employees as of November 13. and theUnion's mnajority status, or lack thereof, must be measuredagainst this number.The Respondent contested the authentication of signa-tures on a number of cards wherein individuals who wit-nessed signing or who received the cards from the signato-ries testified to that effect. This attack on the cards iswithout merit as the Board and courts have long sustainedthis manner of authenticating signatures on authorizationcards. Dotn The Beachcomer, 163 NLRB 275 (1967): MartinElectroniu.t, Inc.. 183 NLRB 66 (1970): Amalgamated Cloth-ing Wtorkers ojf A4merica AFL-CIO, v. N.L.R.B. [Washing-ton Induotrie.s. lnc., and McEwen Manufacturing Company],419 F.2d 1207 (C.A.D.C.. 1969),. cert. denied 397 U.S. 988(1970). The main thrust of the Respondent's contentionregarding the cards. however. was that they were solicitedsolels for the purpose of securing an election and thereforewere not valid designations of the Union as the collective-bargaining representative of the card signers under theCumnhberland Shoe doctrine.2sAs pre liouslN noted, a number of employees attendedthe several meetings conducted by Coleman. I credit hisunrefuted and forthright testimony concerning the state-ments he made to the employees regarding the purpose ofthe cards and their intended use. There is nothing inColeman's comments which negate the unambiguous lan-guage contained on the face of the cards authorizing theUnion to represent the card signers for purposes of collec-tive bargaining. As the Supreme Court stated in the Gisseldecision,2t at 606 607:·. .lilt[is] sufficient to point out that employeesshould be bound by the clear language of what theysign unless that language is deliberately and clearlycanceled by a union adherent with words calculated todirect the signer to disregard and forget the languageabove his signature. There is nothing inconsistent inhanding an employee a card that says the signer au-'(Io, tzl O 5,, ' (rp't2ri l. 144 N l RB 1268 11963)I R B X {, , 1 la,,' ( , f, Al .It If, 395 S 75 11969)559 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthorizes the union to represent him and then tellinghim that the card will probably be used first to get anelection.The Board in restating its Cumberland Shoe doctrine inLevi Strauss stated:Declarations to employees that authorization cardsare desired to gain an election do not under ordinarycircumstances constitute misrepresentations either offact or of purpose. .. .where the Union did use theevidence of employee support reflected by the cards toget an election, such declarations normally constituteno more than truthful statements of a concurrent pur-pose for which the cards are sought.27It is evident from the testimony that C'oleman explainedto the employees that the Union could request recognition.if 51 percent of the employees signed cards. But he did notanticipate that the Respondent would grant such recogni-tion, and the Union intended seeking an election. Thesecomments were entirely consistent with the authorizationpurpose expressed on the face of the cards. Accordingly, Ifind that all employees who signed cards at the meetingconducted by Coleman, or who took cards at that meetingand subsequently signed them, were executing a valid au-thorization for the Union to be their collective-bargainingrepresentative. These cards are to be counted in determin-ing whether the Union acquired majority status in Novem-ber.The record discloses that the following employees fallinto the above category:Mary K. BrownMike CampbellLynn ConwayPatricia CotyElaine CraftKathryn DelgadoWilliam Pat DoughertyFran DurnerBeverly GearhartEdward HeinJanet HumphreyFrancine LeppanenJohn MatthewsLisa MayBeth McCulloughBette MeadBrenda MitchellElaine MooreMarilyn NagyBarbara RiggsCarl SampsonJohn Spahr 28Jacqueline TeagueSarah WilsonRhonda WoitelPamela YoungEdward ArcuryRichard BujolEmma ('obbKerry CoughlinWilliam FejesKris FortierAnn GablerRobyn JewellC'arol KrizanFrank McGuireSteve OrtaDavid RochinNancy RossGeorgia ScottWilliam SloneRaymond TysonBeatrice WatkinsRussell WebbWilliam WilsonThe cards of the following employees were stipulatedinto evidence as being valid for all purposes: Shawn Bon-ney and ('oleen Williams. In addition, the cards of theemployees listed below were stipulated into evidence ascontaining authentic signatures and proper dates. Therewas no evidence elicited casting doubt on these cards andthey are included as valid authorizations:Robert BacolasVicki CunninghamAlfred DixonPatti EplerRichard FuxjagerKathy JohnsonAndrea MosbyCandace PiersonSusan PollockElizabeth RidenourBarbara RogersKathy SheetsJoyce WeaverThe unrefuted testimony indicates that a number of em-ployees solicited signatures on authorization cards fromtheir coworkers. In each instance that the solicitation wassuccessful, the card was signed in the presence of the solici-tor or taken by the employee and subsequently signed andreturned to the solicitor. Although the Respondent broadlyattacked the validity of the cards on the grounds that theywere solicited solely for the purposes of an election, thefollowing cards were properly authenticated by the cardsolicitors, and there is no countervailing evidence in therecord to cast doubt on them as valid authorizations forrepresentation. 29Accordingly, they are properly included in ascertainingwhether the Union achieved the majority status:Card SolicitorK. BrownThe testimony of the following employees clearly indi-cates that they were authorizing the Union to representthem in collective bargaining. Consequently, their cardsare considered valid authorizations to be counted in de-termining the Union's majority status:Cathleen FlemingBarbara ParkerLouis RedmonPhillip ReznekCharles Scott27 Levi Strauss & (Co. 172 Nl.RB 732. 733 (1968)28 This employee testified that while he attended the meeting at the Kc'-board Lounge. he was late and did not recall ( oleman stating Ihe purposeof the authorization card. He further testified Ihat he only remained a;l themeeting for approximately 10 minutes. (olem;n., on the other hand. -ecalledihat Spahr asked questions which he endeavored to answer. and that theemployee was at the meeting for approximately half an hour. I credit (ole-man in this regard, and I find that Spahr was informed that the purpose ofthe card was for union representation as well as for getting al elec tion Inlspite of Spahr's contrary testimony. I find that his card is a ialid a;uthoriza-tion for representation hy the lUnionRussell Webb:Glen AikenheadJessie AustinReginal BrightRaymond ChandlerNorman HoodJames Johnson:s' W here there is lestinllt or evidence purporting to negate the validityof speific ca;lds. the sill he dealh with indlisidually. inlra.560 ANCHORAGE JIMES PUBLISHING( ('O.David TrimbleWillie TuftWilliam Wilson: Mary Jo FerriseNancy Ross: Mark FosterwaldGir-Hyun KimBrian LeoDebra Lynn SlabachFrancine Leppanen: Carol BrownMary CrabtreeDoloris DavillaLeola LoweryMichelle MichaudPeggy ReillyDeborah ShafferKim ShaughnessyJeanne YoungJacquline Tague: Lee Ann GarhnerBarbara Riggs: Vandelette GaitherGeorgia Scott: Bonnie OsgoodA number of the card signers testified at the hearing. Onthe basis of their descriptions of the circumstances sur-rounding the solicitation of their signatures, the Respon-dent contends that these individuals were informed thatthe cards were onlB for purposes of securing an election. Inexamining these employees, counsel for the Respondentelicited testimony concerning their subjective motivation insigning the cards, as well as testimony regarding the cir-cumstances under which the solicitations were made. But.as the Supreme Court stated in Gissel, supra, this type ofinquiry is "unreliable." Hence. I place no reliance on thistype of testimony in making my determination of the valid-ity of the cards.Frank Gerjevic. This witness received a card from Hein.He testified he was asked if he were interested in the uniondrive, and told one of the reasons his signature was neededwas to get an election. I find nothing in this representationwhich indicates that the only purpose of the card was tomake an election possible. Rather, it was consistent withthe dual purpose for which the Union announced it wasseeking signatures on cards, i.e., an election and authoriza-tion to represent the employees. Levi Srau.ss & Co.. supra.Accordingly, I find this card to be a valid authorizationwhich is to be counted in determining the Union's majoritystatus.Kathleen Bibler: This employee testified she received acard from Leppanen. She stated that Leppanen asked herto sign it and give it back as soon as possible. Bibler testi-fied that while Leppanen never informed her of the pur-pose for which the card was to be used, she had heard fromseveral other employees that the card would be used tosecure an election. The witness testified that she read thecard before signing it and returning it to Leppanen. On thebasis of this testimonv, it can hardlk be said that the cardsolicitor was informing the employee that the card was fora purpose other than that indicated on its face. eventhough the employee was aware that the Union was con-templating seeking an election. In these circumstances. Ifind Bibler's card to be a valid authorization.C(nthlli Lilaan:. This employee testified that she re-ceived a card in the mail. She read the card at home andsigned and returned it to the union organizing committee.In these circumstances. it is clear that Lilagan's card was avalid authorization for representation by the Union. and itwill he so counted.Two cards were submitted by the General Counsel forwhich there was no authentication by the card solicitors ortestimon, from the card signers. These were the cards ofJoseph MlcGuire and Vernon D. Walker. Specimen signa-tures were submitted from the Respondent's records forcomparison with the signatures contained on the cards. 30On the basis of m\r examination of the specimens and thesignatures contained on the authorization cards. I find thatthese cards were signed by the individuals whose names arecontained thereon. Accordingly, I find these to be validauthorization cards. teck's Inc., 166 NLRB 186 (1967).Summarizing my determinations regarding the cards. Ifind that by at least November 14. 1976. the Union hadsecured 94 valid authorization cards from the Respon-dent's employees. As I have previously found that the unitconsisted of 181 employees. these cards represent a desig-nation of the l nion as the representative for purposes ofcollective bargaining bh more than 51 percent of the unit.In view of this determination. it is unnecessary to considerthe additional cards submitted into evidence bsy the Gener-al Counsel.V RtI IN(; (ON OBJF( TIONSThe objections, with the exception of paragraph F of theRegional Director's Second Supplemental Decision andOrder, track the unfair labor practices alleged in theamended consolidated complaint. As to paragraph F, Ihave found that Supervisor Molenda did not hold a cam-paign meeting among the circulation department emplo?-ees within the 24-hour period preceding the election. Ac-cordingly. I recommend that the Regional Director'sdismissal of this objection be sustained by the Board. Hav-ing found that the Respondent committed numerous viola-tions of the Act by unlawfully discharging employee Ga-bler, unlawfully interrogating employees regarding theirunion sympathies, unlawfully encouraging employees toengage in surveillance of union activities of other employ-ees, unlawfully giving an impression of engaging in surveil-' IrLth luh the Rcpondenli siuhmiled Ihe speimen signatures, it iooktIh pll...ln Ihill It (ould not ,omuch for Ihe autherltcits Of the specimensIlihen.cl ,e, I lejecl thil .tlempl to cast douht upion the specimens, as ihetswere ohtained frloil the Repi.ndaenit., i.n records. and crtiinls purport tohe h .lligtltllr, iof Ihe indli, duNlli iiciled thereon561 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlance of employees' protected activities, unlawfully threat-ening employees with loss of jobs if the Union became thebargaining representative, unlawfully engaging in a selec-tive hiring practice, and unlawfully granting pay increasesto employees in order to influence the results of the pend-ing secret-ballot election by undermining support of theUnion, I shall recommend that the election conducted onJanuary 20, 1977, in Case 19-RC 8221 be set aside. Fur-ther, as I find merit to the General Counsel's request for abargaining Order in this matter, infra, I shall also recom-mend that the petition in the representation case be dis-missed and all proceedings thereunder vacated.VI THE REQUtESI FOR A BARGAINING OR[)ERThe General Counsel contends that the unfair laborpractices here are so pervasive and extensive "that the pos-sibility of erasing" their effects upon the employees and"insuring a fair rerun election by the use of traditionalremedies is slight.." Therefore, employee sentiment. as ex-pressed by the authorization cards, is best protected by abargaining order. N.L.R.B. v. Gissel Packing Co., 395 U.S.575, 612 (1969). In the circumstances presented by the in-stant case, I find this contention has merit.The numerous and persistent acts of unlawful interroga-tion by higher level management, the selective hiring policybased upon unlawful questioning of job applicants or em-ployees seeking to arrange employment interviews for jobapplicants, the use of employees to engage in surveillance,and the creating of an impression among employees thatmanagement was engaging in surveillance of their unionand protected activities, as well as the threats of loss ofemployment are collectively sufficient to warrant a deter-mination that a fair rerun election could not be held.Equally pernicious, in my judgment, is management's ma-nipulative use of the wage review program to grant payincreases to groups of employees in all departments in aneffort to undermine their support for the Union and influ-ence the outcome of the election. It is reasonable to con-clude that the total cumulative effect of these unfair laborpractices, coupled with the additional unlawful refusal toemploy Gabler on a part-time basis, will be a lasting one;and the conditions necessary for providing a fair expres-sion of employee sentiment in a rerun election will not beachieved by a traditional cease and desist Order. For thesereasons, I find that a bargaining order is warranted, in thecircumstances of this case, in order to best protect therights of the employees. Gissel Packing Co., supra,. BeaslerEnergy, Inc., d/b/a Peaker Run Coal Companre. Ohio Diai-sion #1, 228 NLRB 93 (1977). Inasmuch as the complaintdoes not contain an 8(a)(5) refusal to bargain allegation,and there is no evidence of any demand for recognition bythe Union, the bargaining Order shall be retroactive to thedate the Union obtained majority status as reflected by thevalid authorization cards. Trading Port, Inc., 219 NLRB298 (1975); G. P. Putnam's Sons, Inc., 226 NLRB 1256(1976); Beasley Energy, Inc., supra.CONCLU.ISIONS OF LAW1. The Respondent, Anchorage Times Publishing Co., isan Employer within the meaning of Section 2(2) of the Actengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. International Brotherhood of Electrical Workers, Lo-cal 1547. AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. By' interrogating employees regarding their union sen-timents and desires, the Respondent has violated Section8(a)(1) of the Act.4. By causing employees to engage in surveillance of theunion activities of other employees, the Respondent hasviolated Section 8(a)( I) of the Act.5. By creating an impression that the union and protect-ed activities of employees were under surveillance by man-agement officials, the Respondent has violated Section8(a)(1) of the Act.6. By threatening employees with loss of employment ifthe Union became their bargaining representative, the Re-spondent has violated Section 8(a)( I ) of the Act.7. By questioning job applicants about their union senti-ments and desires, the Respondent has violated Section8(a)(1) of the Act.8. By engaging in a selective hiring practice based on theprospective employees' union sentiments, or lack thereof,the Respondent has violated Section 8(a)(1) of the Act.9. By timing the granting of employee wage increases soas to undermine the Union and influence the results of asecret-ballot election, the Respondent has violated Section8(a)( I) of the Act.10. By refusing to continue the employment of Ann Ga-bler on a part-time basis after January 13, 1977, because ofan uncertainty regarding her union sympathies, the Re-spondent has discriminated against her in violation of Sec-tion 8(a)(3) of the Act.II 1. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) and(3) of the Act, the Respondent shall be ordered to ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.The Respondent having unlawfully refused to continueAnn Gabler's employment, on a part-time basis, after Jan-uary 13. 1977. it shall be recommended that she be orderedfull and immediate reinstatement to a position in the news-room, on a part-time basis, or if such a position does notexist, to a substantially equivalent position, without preju-dice to her seniority or other rights and privileges, and.further, that she be made whole for any loss of earnings shemay have suffered by reason of the unlawful discrimina-tion against her. Backpay shall be computed with interestthereon. in the manner described in F. W. WoolworthCornpant. 90 NLRB 289 (1950): and Florida Steel Corpora-tion, 231 NLRB 651 (1977).3Il See. generally Iis Plumhing c Healin, (;,. 138 Nl.RB 71h i19621562 ANCHORAGE TIMES PUBl.ISHIN(; CO.Having determined that a bargaining Order is the onlyeffective remedy in this case, the Respondent shall be or-dered to recognize, effective from the date beginning No-vember 14, 1976, when the Union achieved majority status,and, upon request, bargain collectively and in good faithwith the Union as exclusive representative of all emploeesin the unit found appropriate herein.Because the Respondent's unlawful conduct goes to thevery heart of the Act, it shall be recommended that theRespondent cease and desist from infringing in any man-ner upon the rights guaranteed employees by Section 7 ofthe Act. N.L.R.B. v. Entwistle Mfg. Co.. 120 F.2d 532 (4thCir. 1941); Electrical Fittings Corp., a sub.sidiarv of I-I-EImperial Corporation, 216 NLRB 1076 (1975).Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following reconm-mended:ORDER 3The Respondent, Anchorage Times Publishing Co.. An-chorage, Alaska, its officers. agents. successors, and as-signs, shall:I. Cease and desist from:(a) Interrogating employees concerning their union sen-timents and desires.(b) Causing employees to engage in surveillance ofunion meetings attended by other employees.(c) Creating an impression that employees' activities onbehalf of the Union are under surveillance by managementofficials.(d) Threatening employees with loss of jobs if the Unionbecomes their bargaining representative.(e) Questioning job applicants about their union sympa-thies.(f) Engaging in a selective hiring practice based uponthe union sympathies, or lack thereof, of job applicants.(g) Granting wage increases so as to influence the resultsof a secret-ballot election by undermining employee sup-port for the Union.(h) Refusing to continue the employment of Ann Ga-bler, on a part-time basis, because of an uncertainty re-garding her union sentiments and desires.(i) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteedthem by Section 7 of the Act.12 In the event no exceptions are filed as prosided hs Sec 102 46 of theRules and Regulauons of the National I.abor Relantons Btard. the findin,,.conclusions, and recommended Order herein shall i,l prosided In Se.10248 of the Rules and Regulations. he adopted hs the Board and hecomeIts findings. conclusions and Order. and all oblection theretol lhall hedeemed waived for all purposes.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer Ann Gabler immediate and full reinstatementto a position in the newsroom, on a part-time basis or, ifsuch a job no longer exists. to a substantially equivalentposition on the same part-time basis. without prejudice toher seniorit, or other rights and privileges, and make herxwhole, in the manner set forth above in the section entitled"The Remedy," for any loss of earnings she may have suf-fered bh reason of the unlawful discrimination against her.(hb Preserve and, upon request. make available to theBoard or its agents. for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary and relevant to analyze and compute the amount ofbackpay and reinstatement rights due under this recom-mended Order.(c) Recognize. effective from the date beginning No-vember 14. 1976, and, upon request, bargain collectivelyand in good faith with International Brotherhood of Elec-trical V'sorkers. Local 1547, AFL CIO. as the exclusive rep-esentative of all employees in the appropriate unit, withrespect to rates of pas. wages. hours, and other terms andconditions of employ ment and, if an understanding isreached, embody such understanding in a signed agree-ment. Fhe appropriate bargaining unit is:All employees employed by the employer in the circu-lation, advertising. editorial, and accounting depart-ments, excluding managerial employees, inserters,stringers, confidential employees. guards, and super-visors as defined in the Act, and all other employeeswho are represented in the existing collective-bargain-ing units by either Anchorage Typographical UnionNo. 823. AFL CIO, or International Printing Press-men and Graphic Communications Union of NorthAmerica, Local 327, AFI.-CIO.(d) Post at its Anchorage. Alaska. facility, as well as atthe Palmer. and Juneau, Alaska. bureau offices. copies ofthe attached notice marked Appendix." 33 Copies of saidnotices, on forms provided by the Regional Director forRegion 19, after being dul) signed by the Respondent'sauthorized representative, shall be conspicuously posted byit immediately upon receipt thereof and maintained for 60consecutive days thereafter, in places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by the Respondent to insure that said notices are notaltered. defaced, or covered by any other material.(e) Notify the Regional Director for Region 19. in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.iln the exc l Ihiiththis Order 1, enforced hs a judgment of a t nitedState, ( ulrt I, Appeals the o ,rds, in the notlce reading "Posted ho Orderof the \.ti,irl I tbs,r Reliton. , Board- shall read "Poted Pursuant Io aJuJdmenll of the I nitcd Stltes ( ,irl t f Appeals Fnforuing an Order of theNatlilal La.hor Relations Board563